Citation Nr: 1708759	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for compensation purposes for a dental disability, including loss of teeth.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from October 1952 to August 1954 and from November 1955 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran's claim for service connection dental surgery has been developed to this point only as a claim for compensation.  The Veteran has stated that he "just want[s] VA to replace the upper & lower teeth which were extracted at the Ireland Army Hospital on or about January 1973."  August 2015 VA Form 21-0958.  The AOJ should direct/refer this matter to the Veterans Health Administration (VHA) for appropriate action.  See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes); 38 C.F.R. § 3.381(a).


FINDING OF FACT

In August and September 2015, prior to the promulgation of a decision in the appeal, the Veteran wrote that he did not wish to pursue a claim of service connection for compensation of a dental disability.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted correspondence received on September 10, 2015 in which he wrote that after careful consideration, he wished to withdraw the dental portion of his claim.  In his Notice of Disagreement, VA Form 21-0958, filed the prior month of August 2015, the Veteran wrote that he did not want compensation for his claim but wanted VA to replace the upper and lower teeth that were extracted while he was in the Army.  The effect of this filing by the appellant was to withdraw the Notice of Disagreement ending the appeal.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.").  The AOJ issued a Statement of the Case in January 2016 and the Veteran submitted a Form 9 in February 2016.  Based on the Veteran's statements, the Board finds that the Veteran withdrew the appeal for dental compensation prior to the statement of the case and substantive appeal.  To the extent that the AOJ subsequently adjudicated the issue of entitlement to dental compensation, the Veteran withdrew that portion of his appeal, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for compensation of a dental disability and it is dismissed.



ORDER

The issue of service connection for compensation purposes for a dental disability is dismissed.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


